THE COURT.
COURT. — Defendant Leonard Cordell Nicks was charged by separate informations with possession of marijuana *245on March 9, 1958 and April 10, 1958. The actions were consolidated for trial; defendant was found not guilty of the March 9th offense, convicted of the later offense and was sentenced to state prison. He appeals from the judgment in propria persona.
There was evidence of the following facts: On March 9th with the consent of the landlady of a rooming house, and in the absence of defendant, police officers entered a room rented and occupied by defendant and found a bag containing marijuana and also articles belonging to the defendant. On April 10th, at another location, the officers knocked on the door of a room and were admitted by defendant. With the consent of the defendant the officers searched the premises; they found 34 marijuana cigarettes and defendant took 50 more cigarettes from under a mattress and handed them to the officers. He stated that he sold about a kilo a week but that at the present time he was selling only about one-half a pound every other day. Defendant took the stand and testified that he had given the officers permission to search the room because he tried to bluff them; that they certainly searched the room and certainly found the marijuana cigarettes, but that they belonged to another man. No other defense was offered.
The notice of appeal states that it is from the judgment and the sentence, which we construe to be only an appeal from the judgment.
The judgment is affirmed.
A petition for a rehearing was denied February 18, 1960, and appellant’s petition for a hearing by the Supreme Court was denied March 16, 1960.